820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert I. DOWNEY, Plaintiff-Appellant,v.BABCOCK & WILCOX COMPANY, Defendant-Appellee.
No. 86-3722.
United States Court of Appeals, Sixth Circuit.
June 9, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Robert I. Downey, appeals from an order of the district court dismissing his age discrimination claim, based upon its having granted summary judgment to defendant, Babcock & Wilcox Company.  Having heard oral argument from counsel for the parties, and upon consideration of the record and briefs, we affirm the judgment of the district court, for the reasons stated in its memorandum opinion of June 25, 1986.